


2013 Award
Restricted Stock


TRIMAS CORPORATION
2011 OMNIBUS INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AGREEMENT


TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2011
Omnibus Incentive Compensation Plan (“Plan”), grants to the individual listed
below (“Grantee”), a Restricted Stock Award (“Award”) for the number of shares
of the Corporation’s Stock set forth below (“Restricted Stock”), subject to the
terms and conditions of the Plan and this Restricted Stock Agreement
(“Agreement”).
Unless otherwise defined in this Agreement or in Appendix A to this Agreement,
the terms used in this Agreement have the same meaning as defined in the Plan.
The term “Service Provider” as used in this Agreement means an individual
actively providing services to the Corporation or a Subsidiary or Affiliate of
the Corporation.
I.    NOTICE OF RESTRICTED STOCK AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
[month and day], 2013
Grant Date:
[month and day], 2013
Number of Shares of Restricted Stock in Award:
[number of shares]



II.    AGREEMENT
A.    Grant of Restricted Stock. The Corporation grants to Grantee (who,
pursuant to this Award is a Participant in the Plan) the number of shares of
Restricted Stock set forth above, subject to adjustment as provided otherwise in
this Agreement. Notwithstanding anything to the contrary anywhere else in this
Agreement, the shares of Restricted Stock in this Award are subject to the terms
and provisions of the Plan, which are incorporated by reference into this
Agreement.
1.    Vesting. The Restricted Stock will vest in three equal installments on the
first three anniversaries of the Grant Date (each a “Vesting Date”), subject to
Grantee’s continued status as a Service Provider through each such Vesting Date.
2.    Rights as Stockholder. Except for the potential forfeitability of the
Restricted Stock before the lapse of restrictions set forth in Section II.A.1
above, Grantee has all rights of a stockholder (including voting and dividend
rights) commencing on the date of the Corporation’s book entry evidencing the
grant of Restricted Stock under this Agreement. With




--------------------------------------------------------------------------------




respect to any dividends that are paid with respect to the Restricted Stock
between the date of this Agreement and any applicable Vesting Date, such
dividends (whether payable in cash or shares) shall be subject to the same
restrictions as the Restricted Stock, including any forfeiture provisions
described in Section II.A.4 below.
3.    Adjustments. The Restricted Stock covered by this Award will be subject to
adjustment as provided in Section 17 of the Plan.
4.    Termination of Services; Forfeiture. Notwithstanding any other provision
of this Agreement:
(a)    Voluntary Termination; Termination for Cause. Any unvested Restricted
Stock subject to the Award will be canceled and forfeited if Grantee voluntarily
terminates as a Service Provider (other than for Good Reason as provided in
paragraph (d) below), or if Grantee’s status as a Service Provider is
involuntarily terminated by the Corporation or a Subsidiary or Affiliate of the
Corporation for Cause. Notwithstanding the foregoing, no termination of
Grantee’s employment shall qualify as a termination for Cause unless (x) the
Company notifies Grantee in writing of the Company’s intention to terminate
Grantee’s employment for Cause within 90 days following the initial existence of
the occurrence or event giving rise to Cause, (y) Grantee fails to cure such
occurrence or event within 30 days after receipt of such notice from the Company
and (z) the Company terminates Grantee’s employment within 45 days after the
expiration of Grantee’s cure period in subsection (y).
(b)    Death; Disability. If Grantee ceases to be a Service Provider prior to
any Vesting Date as a result of Grantee’s death or Disability, Grantee shall
fully vest in the Restricted Stock subject to the Award.
(c)    Qualifying Termination Prior to a Change of Control. If Grantee has a
“Qualifying Termination” (as defined in Appendix A) prior to a “Change of
Control” (as defined in Appendix A), Grantee shall vest in a pro-rata portion of
Grantee’s unvested Restricted Stock, with the pro-rata amount calculated by (x)
multiplying the total number of shares of Restricted Stock subject to this Award
by a fraction with (i) a numerator equaling the number of whole calendar months
that have elapsed from the Grant Date to the date of Grantee’s termination, and
(ii) a denominator equal to 36, and then (y) subtracting the number of shares of
Restricted Stock that have already vested under this Award.
(d)    Qualifying Termination Following a Change of Control. If Grantee has a
Qualifying Termination within three years following a Change of Control, Grantee
shall fully vest in the Restricted Stock subject to the Award.
Any Restricted Stock that does not vest in accordance with this Section II.A.4
shall be canceled and forfeited as of the date of Grantee’s termination of
services. Further, the Corporation retains the right to accelerate the vesting
of all or a portion of the Restricted Stock subject to this Award.
B.    Other Terms and Conditions.




--------------------------------------------------------------------------------




1.    Non-Transferability of Award. Except as described below, this Award and
the Restricted Stock subject to this Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. Notwithstanding the foregoing, with the
consent of the Committee in its sole discretion, Grantee may assign or transfer
this Award and its underlying Restricted Stock to a trust or similar vehicle for
estate planning purposes (the “Permitted Assignee”), provided that any such
assigned Restricted Stock shall remain subject to all terms and conditions of
the Plan and this Agreement, and the Permitted Assignee executes an agreement
satisfactory to the Corporation evidencing these obligations. The terms of this
Award are binding on the executors, administrators, heirs, successors and
assigns of Grantee.
2.    Withholding. Grantee authorizes the Corporation to withhold from the
shares of Stock to be delivered as payment the number of shares needed to
satisfy any applicable minimum income and employment tax withholding
obligations, or Grantee agrees to tender sufficient funds to satisfy any
applicable income and employment tax withholding obligations in connection with
the vesting of the Restricted Stock under this Award.
3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach of this
Agreement, will be settled exclusively and, consistent with the procedures
specified in this Section II.B.3., irrespective of its magnitude, the amount in
controversy, or the nature of the relief sought, in accordance with the
following:
(a)    Negotiation. Grantee and the Corporation will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.
(b)    Arbitration. If Grantee and the Corporation do not reach a solution
within a period of 30 days from the date on which the dispute, claim,
disagreement, or controversy arises, then, upon written notice by Grantee to the
Corporation or the Corporation to Grantee, all disputes, claims, questions,
controversies, or differences will be submitted to arbitration administered by
the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Employment Arbitration Rules (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.




--------------------------------------------------------------------------------




(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Corporation’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Corporation. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.
4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, Section 18.9 of the Plan pertaining to Code Section 409A is
explicitly incorporated into this Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Corporation or any
Subsidiary or Affiliate of the Corporation, which are hereby expressly reserved,
to discharge Grantee at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in a written employment
agreement between Grantee and the Corporation or any Subsidiary or Affiliate of
the Corporation.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
Restricted Stock or any other payment or right to payment under this Agreement
be included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to employees of, or other Service Providers
to, the Corporation or any Subsidiary or Affiliate of the Corporation unless
otherwise specifically provided for in such plan.




--------------------------------------------------------------------------------




7.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.
8.    Clawback Policy. Any shares of Restricted Stock that have vested shall be
subject to the Company’s recoupment policy, as in effect from time to time.
(Signature Page Follows)




--------------------------------------------------------------------------------




This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
 
TRIMAS CORPORATION
 
 
Dated: [month and date], 2013
By:                                                                    
 
Name: Joshua A. Sherbin
Title: Vice President, General Counsel and Corporate Secretary



GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK AGREEMENT,
NOR IN THE CORPORATION’S 2011 OMNIBUS INCENTIVE COMPENSATION PLAN, WHICH IS
INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT WITH
RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY PARENT
OR SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR INTERFERES IN ANY WAY WITH
GRANTEE’S RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE GRANTEE’S SERVICE
PROVIDER RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT
PRIOR NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS
OF THE PLAN. GRANTEE ACCEPTS THIS RESTRICTED STOCK AWARD SUBJECT TO ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT AND THE PLAN. GRANTEE HAS REVIEWED THE
PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.












--------------------------------------------------------------------------------




APPENDIX A
TO
RESTRICTED STOCK AGREEMENT
GLOSSARY
For purposes of this Agreement:


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


A “Change of Control” shall be deemed to have occurred upon the first of the
following events to occur:


(i)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 35% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below;



(ii)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended (the “Incumbent Board”); provided, however, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened election contest
(an “Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;



(iii)
there is consummated a merger, consolidation, wind-up, reorganization or
restructuring of the Company with or into any other entity, or a similar event
or series of such events, other than (A) any such event or series of events
which results in (1) the voting securities of the Company outstanding
immediately prior to such event or series of events continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company,





--------------------------------------------------------------------------------




at least 51% of the combined voting power of the securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation and (2) the individuals who comprise the Board
immediately prior thereto constituting immediately thereafter at least a
majority of the board of directors of the Company, the entity surviving such
merger or consolidation or, if the Company or the entity surviving such merger
is then a subsidiary, the ultimate parent thereof, or (B) any such event or
series of events effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 35% or more of the combined
voting power of the Company’s then outstanding securities; or


(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (A) at least 51% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (B) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.



Notwithstanding the foregoing, (A) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions and (B) if
required to avoid accelerated taxation and/or tax penalties under Section 409A
of the Code, a “Change of Control” shall be deemed to have occurred only if a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code shall also be deemed to have occurred under Section 409A of the Code.


“Good Reason” means:


(i)
A material and permanent diminution in Grantee’s duties or responsibilities;





--------------------------------------------------------------------------------




(ii)
A material reduction in the aggregate value of base salary and bonus opportunity
or material reduction in the aggregate value of other benefits provided to
Grantee by the Corporation; or



(iii)
A permanent reassignment of Grantee to another primary office, or relocation of
the Corporation’s office of more than 50 miles from current office location.



Grantee must notify the Corporation of Grantee’s intention to invoke termination
for Good Reason within 90 days after Grantee has knowledge of such event and
provide the Corporation 30 days’ opportunity for cure, or such event shall not
constitute Good Reason. Grantee may not invoke termination for Good Reason if
Cause exists at the time of such termination.


“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


“Qualifying Termination” means a termination of Grantee’s services with the
Corporation or a Subsidiary or an Affiliate of the Corporation for any reason
other than:
(i)     death;
(ii)     Disability;
(iii)     Cause; or
(iv)
a termination of Services by Grantee without Good Reason.



